DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Response to Arguments
Applicant’s arguments see remarks, filed 01/31/2022, with respect to the claims 16-21 have been fully considered and are persuasive, therefore claims 16-21 are reflected as allowable in the office action below. 
Applicant’s arguments see remarks, filed 01/31/2022, with respect to the claim 1-15 have been considered but are moot because the arguments do not apply to the current combinations of references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA.

Regarding claim 1, KIM teaches a head-mounted device (Fig. 1, #HMD called a head-mounted device. Paragraph [0050]), comprising: an inner display (Fig. 1, #DSP called a display device DSP. Paragraph [0050]); a lens (Fig. 7, #OL called an optical system. Paragraph [0106 and 0110]) through which the inner display is visible from an eye box (Fig. 1 and Fig. 7. Paragraph [0106]-KIM discloses the optical system #OL may be disposed in the main frame #100_1.  The optical system #OL may be configured to magnify an image provided from the display device #DSP. Further in paragraph [0107]-KIM discloses the optical system #OL may be spaced apart from the display device #DSP in the third direction #DR3.  In an embodiment, as shown in Fig. 2, the optical system #OL may be disposed between the display device #DSP and a user #US. Please also read paragraph [0104]); a head-mounted support structure configured to support the inner display and lens (Fig. 1, #100 called a frame. Paragraph [0053]-KIM discloses the frame #100 may be configured to be worn on the head of the user #US.  The frame #100 may provide a reception space #RCS, in which the display device #DSP may be mounted or inserted.  In such an embodiment, when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD. Further in paragraph [0102 and 0106]-KIM discloses referring to Fig. 7, in an embodiment, the frame #100 may include a main frame #100_1 and a cover portion #100_2. The optical system #OL may be disposed in the main frame #100_1.  The optical system #OL may be configured to magnify an image provided from the display device #DSP.), wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box (Fig. 1 and Fig. 7, illustrates the frame #100 have a front outer surface of the cover #100_1 and an inner surface of the cover #100_1. Paragraph [0053, 0102 and 0106]). Although, KIM teaches a finger sensor (Fig. 16-18, #TCS3 called a touch screen surface. Paragraph [0065 and 0151]) that runs along a peripheral edge of the front face of the head-mounted support structure (Fig. 16-18. Paragraph [0151]-KIM discloses as shown in Fig. 17, when the display device #DSP3 is coupled with the head-mounted device #HMD, a touch screen surface #TCS3 may include an exposed portion #EXP, which is confined by three sides of the touch screen surface #TCS3 (e.g., the long side #13 and portions of the short sides #11 and #12 connected thereto) and is exposed to the outside.  A mounted portion #MTP of the touch screen surface #TCS3, which is confined by three sides of the touch screen surface #TCS3 (e.g., the long side #14 and remaining portions of the short sides #11 and #12), may be inserted into the reception space #RCS of the frame #100 and may not be exposed to the outside. Further in paragraph [0065]-KIM discloses the user input may be a touch input (a touch by a finger or stylus pen) or a hovering input. Please also read paragraph [0153]), and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor (Fig. 16-18. Paragraph [0118]-KIM discloses the first active region #AR1 may be configured to sense a touch input from the user.  The display device #DSP may transmit an input sensing signal corresponding to the sensed touch input to the head-mounted device #HMD via wired and/or wireless communication.  The head-mounted device #HMD may be controlled based on the input sensing signal.  In one embodiment, for example, a touch input, which is input through the first active region #AR1, may be used to control various functions associated with control of volume of the head-mounted device #HMD, focal length of the optical system #OL (see Fig. 3), screen brightness, resolution, lens width, an image to be displayed on the display device #DSP, and an assist device interlocked with the head-mounted device #HMD, and search of graphic contents, for example. Please also read paragraph [0153-0156]).    For clarity please see annotated diagram below of KIM (US 2018/0373371 A1)`s Fig. 18, for further details. 

    PNG
    media_image1.png
    607
    674
    media_image1.png
    Greyscale

KIM fail to explicitly teach wherein a portion of the head-mounted support structure separates the finger sensor from the inner display.
However, OGAWA explicitly teaches wherein a portion of the head-mounted support structure separates the finger sensor from the inner display (Fig. 1, illustrates an upper touch sensor #41 and lower touch sensor #43 is separated from the inner display #30 by the HMD support structure #33. Paragraph [0049]-OGAWA discloses the second operation unit #40 includes an upper touch sensor #41 and a lower touch sensor #43.  The upper touch sensor #41 is provided on the front surface of the frame part #33 along the upper part of the periphery of the right optical image display part #31 (the upper part when the periphery is divided to four of up, down, left, right, the upper part is on the top side of the head of the user when the attachment body #200 is attached).  The lower touch sensor #43 is provided on the front surface of the frame part #33 along the lower part of the periphery of the right optical image display part #31 (the chin side of the user when the attachment body #200 is attached).). 
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of OGAWA of wherein a portion of the head-mounted support structure separates the finger sensor from the inner display.
Wherein having KIM`s head-mounted display system wherein a portion of the head-mounted support structure separates the finger sensor from the inner display.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality and efficiency, since KIM head mounted display system that have an external touch display device that is combined with an HMD while OGAWA is a head mounted display system that provide a touch detection on the frame. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and OGAWA et al. (US 2016/0216792 A1), Paragraph [0007].
  
Regarding claim 3, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM further teaches wherein the finger sensor comprises a force sensor (Fig. 1 and Fig. 6. Paragraph [0070]-KIM discloses the input sensing unit #TS may be implemented in an electromagnetic induction manner or a pressure-sensing manner.).  

Regarding claim 4, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, Although, KIM teaches a finger sensor. KIM fail to explicitly teach wherein the finger sensor has an elongated shape and extends at least partly across an upper edge of the front face of the head-mounted support structure.  
However, OGAWA explicitly teaches wherein the finger sensor has an elongated shape and extends at least partly across an upper edge of the front face of the head-mounted support structure (Fig. 1, illustrates an upper touch sensor #41 and lower touch sensor #43 are elongated in shape (rectangular) and is separated from the inner display #30 by the HMD support structure #33. Paragraph [0049]-OGAWA discloses the second operation unit #40 includes an upper touch sensor #41 and a lower touch sensor #43.  The upper touch sensor #41 is provided on the front surface of the frame part #33 along the upper part of the periphery of the right optical image display part #31 (the upper part when the periphery is divided to four of up, down, left, right, the upper part is on the top side of the head of the user when the attachment body #200 is attached).  The lower touch sensor #43 is provided on the front surface of the frame part #33 along the lower part of the periphery of the right optical image display part #31 (the chin side of the user when the attachment body #200 is attached).). 
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of OGAWA of wherein the finger sensor has an elongated shape and extends at least partly across an upper edge of the front face of the head-mounted support structure.

The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality and efficiency. Since both KIM and OGAWA are head mounted display system that have display device and touch sensor. Wherein KIM head mounted display have both internal and external display with touch input, while OGAWA is a head mounted display system that provide a touch detection on the frame.  Please see KIM (US 2018/0373371 A1), Paragraph [0010] and OGAWA et al. (US 2016/0216792 A1), Paragraph [0007].

Regarding claim 5, KIM in view of OGAWA teaches the head-mounted device define in claim 1, KIM further teaches further comprising a publicly viewable display on the front face (Fig. 1 and Fig. 16-18. Paragraph [0053]-KIM discloses when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD.  Further in paragraph [0126]-KIM discloses when the display device #DSP and the head-mounted device #HMD are combined with each other, both first active region #AR1 and the second active region #AR2 may be used to display an image.  In one embodiment, for example, the second active region #AR2 may be used to show an image to a user, and the first active region #AR1 may be used to display a graphical user interface ("GUI") such as icons for guiding a user input.).

Regarding claim 9, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM further teaches further comprising an elongated strip-shaped display running along the peripheral edge of the front face (Fig. 16-18, illustrates elongated strip-shaped display #AR12 extend along the peripheral edge of the front face. Paragraph [0126 and 0150]), wherein the finger sensor overlaps the (Fig. 16-18, illustrates elongated strip-shaped display #AR12 extend along the peripheral edge of the front face. Paragraph [0151 and 0155]).  

Regarding claim 10, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM fail to explicitly teach wherein the finger sensor comprises an elongated strip- shaped touch sensor.  
However, OGAWA explicitly teaches wherein the finger sensor comprises an elongated strip- shaped touch sensor (Fig. 1, illustrates an upper touch sensor #41 and lower touch sensor #43 are elongated in shape (rectangular) and is separated from the inner display #30 by the HMD support structure #33. Paragraph [0049]-OGAWA discloses the second operation unit #40 includes an upper touch sensor #41 and a lower touch sensor #43.  The upper touch sensor #41 is provided on the front surface of the frame part #33 along the upper part of the periphery of the right optical image display part #31 (the upper part when the periphery is divided to four of up, down, left, right, the upper part is on the top side of the head of the user when the attachment body #200 is attached).  The lower touch sensor #43 is provided on the front surface of the frame part #33 along the lower part of the periphery of the right optical image display part #31 (the chin side of the user when the attachment body #200 is attached).). 
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of OGAWA of wherein the finger sensor comprises an elongated strip- shaped touch sensor.

The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality and efficiency. Since both KIM and OGAWA are head mounted display system that have display device and touch sensor. Wherein KIM head mounted display have both internal and external display with touch input, while OGAWA is a head mounted display system that provide a touch detection on the frame.  Please see KIM (US 2018/0373371 A1), Paragraph [0010] and OGAWA et al. (US 2016/0216792 A1), Paragraph [0007].
  
Regarding claim 11, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM further teaches wherein the finger sensor comprises a touch sensor (Fig. 1 and Fig. 6. Paragraph [0051]-KIM discloses the display device #DSP may be configured to display an image and to sense a touch input. Please also read paragraph [0064-0065]).  

Claims 6, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Sako et al. (US 2015/0253573 A1), hereinafter referenced as Sako.


Regarding claim 6, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, Although, OGAWA teaches wherein the finger sensor runs along the top edge (Fig. 1, illustrates an upper touch sensor #41 and lower touch sensor #43 are elongated in shape (rectangular) and is separated from the inner display #30 by the HMD support structure #33. Paragraph [0049]).  KIM in view of OGAWA fail to explicitly teach further comprising: a publicly viewable touch insensitive display on 3the front face having a top edge. 
However, Sako explicitly teaches further comprising: a publicly viewable touch insensitive display on 3the front face having a top edge (Fig. 1-3. Paragraph [0072]-Sako discloses the side of the head-mounted image display device #1 housing that faces the user's face is defined as "internal", while the opposite side is defined "external".  While the user wears the head-mounted image display device #1, the internal face is viewable by the user only, whereas the other external face is exposed to the outside and may also be viewed by people on the outside.)
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of Sako of wherein further comprising: a publicly viewable touch insensitive display on the front face having a top edge.
Wherein having KIM`s head-mounted display system wherein further comprising: a publicly viewable touch insensitive display on the front face having a top edge, wherein the finger sensor runs along the top edge.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality and efficiency. Since KIM, OGAWA and Sako are all head mounted display devices. Wherein KIM head mounted display have both internal and external display with touch input, while Sako is a head mounted display system that provide external display and provide an excellent image display device which is worn on the head and used to view an image, and which enables various information to be presented to nearby people.  Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Sako et al. (US 2015/0253573 A1), Paragraph [0031].


Regarding claim 13, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM further teaches further comprising a first publicly viewable display on the front face overlapping the finger sensor (Fig. 16-18. Paragraph [0151]-KIM discloses as shown in Fig. 17, when the display device #DSP3 is coupled with the head-mounted device #HMD, a touch screen surface #TCS3 may include an exposed portion #EXP, which is confined by three sides of the touch screen surface #TCS3 (e.g., the long side #13 and portions of the short sides #11 and #12 connected thereto) and is exposed to the outside.  A mounted portion #MTP of the touch screen surface #TCS3, which is confined by three sides of the touch screen surface #TCS3 (e.g., the long side #14 and remaining portions of the short sides #11 and #12), may be inserted into the reception space #RCS of the frame #100 and may not be exposed to the outside. Further in paragraph [0065]-KIM discloses the user input may be a touch input (a touch by a finger or stylus pen) or a hovering input. Please also read paragraph [0153]).
KIM in view of OGAWA fail to explicitly teach a second publicly viewable display on the front face that is insensitive to touch.  
However, Sako explicitly teaches a second publicly viewable display on the front face that is insensitive to touch (Fig. 1-3. Paragraph [0072]-Sako discloses the side of the head-mounted image display device #1 housing that faces the user's face is defined as "internal", while the opposite side is defined "external".  While the user wears the head-mounted image display device #1, the internal face is viewable by the user only, whereas the other external face is exposed to the outside and may also be viewed by people on the outside.)
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being 
Wherein having KIM`s head-mounted display system wherein a first publicly viewable display on the front face overlapping the finger sensor and a second publicly viewable display on the front face that is insensitive to touch.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality and efficiency. Since both KIM, and Sako are head mounted display devices. Wherein KIM head mounted display have both internal and external display with touch input, while Sako is a head mounted display system that provide external display and provide an excellent image display device which is worn on the head and used to view an image, and which enables various information to be presented to nearby people.  Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Sako et al. (US 2015/0253573 A1), Paragraph [0031].

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of KAWAMURA et al. (US 2016/0041396 A1), hereinafter referenced as KAWAMURA.

Regarding claim 7, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM further teaches wherein the head-mounted support structure has a main portion that is configured to support the inner display (Fig. 7, illustrates the support structure #100 have portion #100-1 and #100-2 to support the inner display. Paragraph [0111]-KIM discloses in a state where the display device DSP is mounted in the frame #100, the display device DSP may be disposed between the main frame #100_1 and the cover portion #100_2 in the third direction DR3 crossing both of the first and second directions DR1 and DR2.), wherein the head-mounted support structure has a head strap portion (Fig. 1, #210 called a main strap. Paragraph [0056]). 
Although, KIM and OGAWA teaches the finger sensor.  KIM in view of OGAWA fail to explicitly teach wherein at least some of the finger sensor is on the head strap portion.  
However, KAWAMURA explicitly teaches wherein at least some of the finger sensor is on the head strap portion (Fig. 16, illustrates the end portion of the head strap comprises of a touch sensor #458. Paragraph [0119]- KAWAMURA discloses the head mounted display #450 includes a touch sensing element #458, a controller #440, a sensing section #490, such as an acceleration sensing element #445 or a position sensing element #446 that acquires the external information #479, a data table #476, and the like.).  
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of Sako of wherein further comprising: a publicly viewable touch insensitive display on the front face having a top edge.
Wherein having KIM`s head-mounted display system wherein further comprising: a publicly viewable touch insensitive display on the front face having a top edge, wherein the finger sensor runs along the top edge.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality and efficiency. Since both KIM, and KAWAMURA are all head mounted display devices. Wherein KIM head mounted display have both internal and external display with touch input, while KAWAMURA is a head mounted display system that provide a touch sensor on the head band structure.  Please see KIM (US 2018/0373371 A1), Paragraph [0010] and KAWAMURA et al. (US 2016/0041396 A1), Paragraph [0014].



Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Polcak et al. (US 20190129181 A1), hereinafter referenced as Polcak and in further view of Herrmann et al. (US 2011/0194029 A1), hereinafter referenced as Herrmann.
  
Regarding claim 14, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, KIM in view of OGAWA fail to explicitly teach further comprising an actuator coupled to the lens.
However, Polcak explicitly teaches further comprising an actuator coupled to the lens (Fig. 5. Paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of Polcak of having wherein further comprising an actuator coupled to the lens.
Wherein having KIM`s head-mounted display system wherein further comprising an actuator coupled to the lens.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency with the best immersion and visual quality of the AR/VR experience. Since both KIM and Polcak are head mounted display system. Wherein KIM head mounted display system that have an external touch display device that is combined with a HMD while Polcak is an head mounted display system that provide the AR/VR device combines a new technological 
KIM and OGAWA in view of Polcak fail to explicitly teach wherein the control circuitry is configured to move the lens with the actuator to adjust a lens-center-to-lens-center spacing in response to finger input received with the finger sensor.  
However, Herrmann explicitly teaches wherein the control circuitry is configured to move the lens with the actuator to adjust a lens-center-to-lens-center spacing in response to finger input received with the finger sensor (Fig. 2A-B. Paragraph [0037-0038]-Herrmann discloses Fig. 2A is a partial view of a portion of the HMD #100 showing the bridge #170.  Above the view of the bridge #170 are two rectangles representing the relative viewports presented to the user #105 on the left display #160-L and right display #160-R, respectively.  IPD.sub.1 is measured as the distance between the centers of the two relative displays, and can be changed by the user providing an adjustment input via touch sensor #200.  The user can provide this input such by taking his fingers #200 and making a squeezing or pinch motion.  With this type of input, the inter-pupillary distance can be reduced. Fig. 2B shows the use of a different gesture, such as a spreading or pull type movement of fingers #107 on sensors #200.  This is interpreted by the capacitive array #200 as an input requesting an increase in the inter-pupillary distance to IPD.sub.2. Please see Fig. 6 and also read paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM and OGAWA in view of Polcak of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of Herrmann of having wherein the control circuitry is configured to move the lens with the 
Wherein having KIM`s head-mounted display system wherein the control circuitry is configured to move the lens with the actuator to adjust a lens-center-to-lens-center spacing in response to finger input received with the finger sensor.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency with visual quality. Since both KIM and Herrmann are head mounted display system. Wherein KIM head mounted display system that have an external touch display device that is combined with an HMD while Herrmann is a head mounted display system that provide correct for a person's IPD (interpupillary distance) preference. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Herrmann et al. (US 2011/0194029 A1), Paragraph [0011].

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Wang et al. (US 2018/0368559 A1), hereinafter referenced as Wang.

Regarding claim 15, KIM in view of OGAWA teaches the head-mounted device defined in claim 1, Although, KIM teaches the control circuitry. KIM in view of OGAWA fail to explicitly teach further comprising a haptic output device, wherein the control circuitry is configured to use the haptic output device to provide haptic output in response to finger input from the finger sensor.
However, Wang explicitly teaches comprising a haptic output device (Fig. 1, #38 called haptic output devices. Paragraph [0039]-Wang discloses haptic output devices #38 may include piezoelectric haptic actuators, haptic actuators based on electroactive polymer devices, electromechanical actuators, and/or other haptic output devices that provide a user with tactile output (vibrations, impulses, etc.).), wherein the control circuitry is configured to use the haptic output device to provide haptic output in response to finger input from the finger sensor (Fig. 1. Paragraph [0042]-Wang discloses haptic output may be provided by a haptic output device in device #10.  For example, components #44 may include one or more haptic output devices that supply a haptic output to user's finger #52 in response to detection of a touch input or force input with finger #52 (e.g., in a portion of layer #40 that contains an illuminated icon and that overlaps a sensor that detects the presence of finger #52). Further in paragraph [0029]-Wang discloses Control circuitry #12 may be formed from one or more integrated circuits such as microprocessors, microcontrollers, application-specific integrated circuits, digital signal processors, and/or other circuits and may be used to control the operation of electronic device #10 by controlling electrically controllable (electrically adjustable) components in device #10.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of OGAWA of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor, with the teachings of Wang of having wherein further comprising a haptic output device, wherein the control circuitry is configured to use the haptic output device to provide haptic output in response to finger input from the finger sensor.
Wherein having KIM`s head-mounted display system wherein further comprising a haptic output device, wherein the control circuitry is configured to use the haptic output device to provide haptic output in response to finger input from the finger sensor.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the touch input functionality with presenting haptic effects to provide a richer experience for device users. Since both KIM, and Wang are wearable display devices with straps. Wherein KIM head mounted display have both internal and external display with touch input, while Wang is a wearable display system that provide touch confirmation by having the control circuitry can also use a haptic output device to provide the user's finger with tactile feedback to confirm that the finger press has .

Allowable Subject Matter

Claims 2, 8, and 12 are therefrom objected to as being dependent upon rejected base claims, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 16 and 19 are independent claims and is allowable. 
The dependent claims 17-18 and 20-21, are allowable as they are dependent on allowable independent claim 16 and 19 respectively.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to explicitly teach, wherein the second external display overlaps the elongated strip-shaped touch sensor as claimed in claim 2.
Regarding claim 8, the prior arts fail to explicitly teach, wherein the finger sensor is formed on the top-of-head headband as claimed in claim 8.
Regarding claim 12, the prior arts fail to explicitly teach, wherein the control circuitry is configured to move an icon from the second publically viewable display to the first publically viewable display as claimed in claim 12.
Regarding claim 16, the prior arts fail to explicitly teach, and a finger sensor that runs along the peripheral edge of the external display and that is not overlapped by the external display as claimed in claim 16.
Regarding claim 19, the prior arts fail to explicitly teach wherein a portion of the head-mounted support structure separates the sensor on the upper surface from the external display on the front face as claimed in claim 19.


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.

(a)	KIM et al. (US 2016/0224176 A1)- An electronic device is provided.  The electronic device includes a touch screen configured to display a screen corresponding to a wearable device, onto which the electronic device is mounted, in a first screen area of an entire screen area and to receive an input for controlling the first screen area, in a second screen area, which is different from the first screen area of the entire screen area and a processor configured to determine positions of the first screen area and the second screen area, and to control one or more operations related to the first screen area and the second screen area.   ....... (Fig. 4 and Fig. 30. Abstract. 
(b)	Ballagas et al. (US 2021/0042979 A1)- a head mounted display (HMD) is provided.  The HMD includes a first display, a sensor, an outward facing camera, a processor, and a second display.  The first display is to display an image towards a user wearing the HMD.  The sensor captures a gaze of the user wearing the HMD.  The outward facing camera captures images of a portion of an environment within a view of the user. …(Fig. 1. Abstract).
(c)	Chen (US 2018/0004478 A1)- Method for providing image of HMD user to a non-HMD user includes, receiving a first image of a user including the user's facial features captured by an 
external camera when the user is not wearing a head mounted display (HMD).  A second image capturing a portion of the facial features of the user when the user is wearing the HMD is received. ....... (Fig. 4-5A-B. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628